ITEMID: 001-86231
LANGUAGEISOCODE: ENG
RESPONDENT: SVK
BRANCH: CHAMBER
DATE: 2008
DOCNAME: CASE OF Z. v. SLOVAKIA
IMPORTANCE: 4
CONCLUSION: Violation of Article 6 - Right to a fair trial
JUDGES: David Thór Björgvinsson;Giovanni Bonello;Ján Šikuta;Lech Garlicki;Ledi Bianku;Nicolas Bratza;Päivi Hirvelä
TEXT: 4. The applicant was born in 1972. He is serving a prison sentence in the Košice-Šaca prison.
5. On 23 July 1996 the applicant’s father, a former police officer, attacked the applicant’s sister with a knife. She suffered moderate injuries to her left arm. When the applicant began to defend his sister, the father turned to attack him. The applicant suffered several injuries to his arms. During the struggle the applicant seized a machete from his father and inflicted a number of blows on him. The applicant’s father died of a haemorrhage shortly thereafter.
6. On 24 July 1996 criminal proceedings were brought against the applicant. A lawyer was appointed to defend him. Between August and November 1996 several expert opinions were obtained and a number of witnesses were heard.
7. On 27 November 1996 the investigator transmitted the case to the Košice Regional Prosecutor’s Office, with the proposal that the applicant be indicted for murder.
8. On 13 December 1996 the Košice Regional Prosecutor’s Office discontinued the proceedings, concluding that the applicant had acted in self-defence. This decision became final on 24 December 1996.
9. On 5 March 1997 the General Prosecutor filed a complaint in the interest of the law against the above decision. On 16 April 1997 the Supreme Court upheld the complaint and quashed the decision of 13 December 1996. The Supreme Court sent detailed instructions to the Regional Prosecutor’s Office on the action to be taken with a view to establishing the relevant facts. The case was returned to the police investigator.
10. Between 24 June 1997 and 11 November 1997 the investigator took action at regular intervals with a view to establishing the facts of the case. This included questioning of a number of witnesses and obtaining expert opinions and documentary evidence. The applicant’s counsel was notified of and had the option of attending the questioning of witnesses.
11. In the meantime, on 18 August 1997 and 9 September 1997 the applicant requested that a different lawyer be appointed to defend him, as he had lost confidence in the lawyer who had been appointed on 24 July 1996. On 8 September 1997 the applicant asked the police investigator to notify him of all steps taken in the criminal proceedings, so that he could attend and defend his rights in person. On 11 September 1997 the investigator replied to the applicant that the law did not require his presence during the interrogation of witnesses. The applicant would be summoned whenever his presence was required under the relevant provision of the Code of Criminal Procedure. On 16 September 1997 different counsel was appointed to assist the applicant.
12. On 25 September 1997 the applicant consulted the file. On 1 October 1997, in the presence of his counsel, he submitted his comments on several witness statements.
13. On 12 December 1997, after the applicant had perused the file, the Regional Prosecutor indicted the applicant before the Regional Court in Košice.
14. On 18 December 1997 the Regional Court judge asked for permission to withdraw, as he had known the victim. On 19 December 1997 the case was transferred to a different judge.
15. On 3 March 1998 the Regional Court returned the case to the Regional Prosecutor. The decision stated that the prosecuting authority had failed to comply in full with the instructions set out in the Supreme Court’s decision of 16 April 1997.
16. On 14 April 1998 the Regional Prosecutor lodged a complaint, submitting reasons. On 21 May 1998 the Supreme Court dismissed the prosecutor’s complaint. The decision was delivered to the Regional Court on 22 June 1998.
17. On 20 July 1998 the investigator requested information about the applicant’s criminal record. In August 1998 the investigator examined and cross-examined witnesses and the applicant. Further investigative measures were also carried out. Documentary evidence was obtained and an expert was heard in September 1998. Three witnesses were examined in October 1998. On 30 October 1998 the investigator submitted the file to the Regional Prosecutor’s Office.
18. On 5 November 1998 the prosecutor filed a new indictment against the applicant with the Regional Court.
19. On 23 and 26 March 1999 the Regional Court heard an expert in forensic medicine. On 30 March 1999 it again returned the case to the prosecuting authorities, noting that several of the Supreme Court’s instructions relating to the establishment of the facts of the case had not yet been complied with. The applicant and the public prosecutor challenged this decision. The public prosecutor later withdrew his complaint.
20. On 7 July 1999 the Supreme Court dismissed the applicant’s complaint. The decision stated that the public prosecutor had complied with the Supreme Court’s earlier instructions taken as a whole. However, there had been substantial procedural shortcomings in the examination of the applicant and several witnesses. Those shortcomings needed to be rectified.
21. On 30 August 1999 and on 4 and 24 September 1999 the applicant and several witnesses were cross-examined.
22. On 4 October 1999 the Regional Prosecutor again indicted the applicant on a murder charge before the Regional Court in Košice.
23. At a preliminary hearing on 1 December 1999 the public prosecutor withdrew the indictment. The case was returned to the police investigator as a result.
24. On 11 January 2000 the applicant, his mother and sister refused to make statements.
25. On 10 February 2000 the public prosecutor lodged an indictment against the applicant. As the Regional Court judge involved considered himself biased, the case was transferred to a different judge on 22 February 2000.
26. On 22 May 2000 the Regional Court adjourned the main hearing as the applicant’s counsel was unable to attend for serious family reasons.
27. On 12 June 2000 the applicant refused to make a statement before the Regional Court. His statements made in the course of the pre-trial proceedings were read out and the applicant confirmed them. The Regional Court heard a witness. It decided that the hearings should be held in the applicant’s presence. The case was adjourned with a view to hearing other witnesses.
28. On 19 June 2000 the Regional Court heard witnesses. The case was adjourned as the expert in forensic medicine was ill. The court later established that she would be on sick leave until 14 September 2000.
29. On 27 September 2000 and 18 October 2000 the Regional Court heard several witnesses and experts. On 28 November 2000 it took further evidence.
30. On 6 December 2000, after both the applicant and the public prosecutor had stated that they had no further proposals for evidence to be taken, the Regional Court in Košice convicted the applicant of murder and sentenced him to ten years’ imprisonment. With reference to the experts’ conclusions, the Regional Court
31. On 22 February 2001 and 20 March 2001 the applicant appealed. Relying on the evidence in the case he argued that the first-instance court had erred in the legal qualification of his action. He had acted in self-defence and his action did not constitute a criminal offence.
32. On 6 June 2001 the Supreme Court, referring to the evidence included in the file, upheld the first-instance conclusion that the applicant had committed murder. The Supreme Court accepted that the applicant had initially acted in legitimate defence, in that he had protected his sister from their father’s attacks. In the subsequent stage, however, after he had separated his father from his sister, the applicant had inflicted more than 50 injuries on his father using a machete that was 45 centimetres in length. That action had been in excess of legitimate defence. After the attack the applicant had tied up his wounded father, and then rolled him up in a carpet without attempting to provide assistance. In view of the the Supreme Court reduced the applicant’s sentence to seven years’ imprisonment.
VIOLATED_ARTICLES: 6
